Motion by petitioner, a suspended attorney, whose period of suspension has expired, has petitioned this court for reinstatement to the Bar of the State of New York. By order dated November 26, 1984 the matter was referred to the Committee on Character and Fitness for the Second Judicial Department for investigation and report. The Committee’s report has been received and the majority recommends that petitioner be reinstated.
This court concurs with and adopts the report and majority’s recommendation. The petitioner Harvey S. Gilbert shall be reinstated and the clerk of this court is directed to restore his name to the roll of attorneys and counselors-at-law upon his furnishing to this court satisfactory proof that he has *809taken and passed the Professional Responsibility portion of the Multi State Bar Examination. Mollen, P. J., Thompson, Bracken, Brown and Spatt, JJ., concur.